 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13                                              Case No.: CV18-08617 R (JCx)
     CHRISTIAN KIANDRE RUGLEY,
14                                              (State Case No. NC059152)
15
                            Plaintiff,
16                                              MODIFIED PROTECTIVE ORDER

17               vs.

18
19   CITY OF LOS ANGELES; CHACON,
     individually and as Police Officer No.:
20   38388 for the Los Angeles Police
21   Department; PEARSON, individually and
     as Police Officer No.: 39773 for the Los
22   Angeles Police Department; and DOES 1
23   through 50,

24                          Defendants.
25
26
27
28


                                           1
                              MODIFIED PROTECTIVE ORDER
 1         GOOD CAUSE APPEARING, and in accordance with the parties’ Stipulation Re
 2   Protective Order, the Court’s August 22, 2019 Order Re (Proposed) Stipulation Re
 3   Protective Order, and the parties’ Stipulation of Non-Opposition to Court’s Inclined
 4   Modifications and the Requested Protective Order, IT IS HEREBY ORDERED that
 5   Defendants CITY OF LOS ANGELES, a public entity, and OFFICER CHACON; and
 6   OFFICER PEARSON, as employees of Defendant City of Los Angeles, a public entity,
 7   and Plaintiff CHRISTIAN KIANDRE RUGLEY, by and through their respective counsel,
 8   are to abide by the Stipulation Re Protective Order with the following modifications:
 9         1. Paragraph 3 is modified as follows: (a) “other than during a court hearing or at
10             trial” is inserted after “any testimony conversations, or presentations by the
11             Parties or their Counsel that might reveal Protected Material[]”; and (b) the last
12             two sentences of such paragraph are modified to read as follows: “Any use of
13             Protected Material during a court hearing or at trial shall be governed by the
14             orders of the presiding judge. This Order does not govern the use of Protected
15             Material during a court hearing or at trial.”
16         2. Paragraph 5(b) is modified to read as follows: “for testimony given in
17             deposition, that the Designating Party identify on the record, before the close of
18             the deposition, all protected testimony.”
19         3. Paragraph 8 is modified as follows: “or unless otherwise required by the law or
20             court order” is inserted after “the Designating Party’s permission[]” in the
21             second to last sentence thereof.
22         IT IS SO ORDERED.
23
24   DATED: August 23, 2019              ______________/s/________________________
                                         Honorable Jacqueline Chooljian
25
                                         UNITED STATES MAGISTRATE JUDGE
26
27
28


                                               2
                                  MODIFIED PROTECTIVE ORDER
